Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Attorney Jason C Martone, Reg#: 59,469 on 09/09/22.
The application has been amended as follows: 

Amend claims 1 and 5 as follows:

1. A display device comprising:
              a display panel having a display area and a peripheral area adjacent to the display area;
              a heat radiating member disposed under the display panel and comprising a first adhesive layer, a second adhesive layer on the first adhesive layer, and a heat radiating layer between the first adhesive layer and the second adhesive layer; and
              a heat generating member on the peripheral area and overlapping the display panel,
              wherein a plurality of through holes [[is]]are defined in the heat radiating layer, and at least some of the plurality of through holes overlap the display area,
              wherein the heat generating member is mounted on the display panel, and
wherein the heat generating member and the heat radiating member are disposed on different surfaces with the display panel interposed therebetween.
	5. The display device of claim [[3]]1, further comprising an additional heat generating member which is disposed on an opposite side of the display panel to the heat generating member.

2.	Cancel claims 3 & 4

Allowable Subject Matter

3.	Claims 1-2 and 5-10 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, and at least in part, because 	Independent claim 1 recites the limitations: “…a heat generating member on the peripheral area and overlapping the display panel… wherein the heat generating member is mounted on the display panel, and wherein the heat generating member and the heat radiating member are disposed on different surfaces with the display panel interposed therebetween.”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1, is believed to render said claim(s) and all claims depending therefrom (claims 2 & 5-10) allowable over the prior art references of record, taken alone or in combination. 
4.	The closest reference to the present invention are believed to be as follows:
	Per claim 1 Bae et al. US2007/0109753 teaches a display device (10) comprising: a display panel (12, see fig.2) having a display area ([0030], “front portion of 12”) and a peripheral area (see fig.1, “side and back portions of 12”) adjacent to the display area (see fig.1); a heat radiating member (24; [0031] & [0036], see fig.1 & 3) disposed under the display panel (see fig.1) and comprising a first adhesive layer (24b, see fig.3, “first 24b layer”), a second adhesive layer (24b, see fig.3, “second 24b layer”) on the first adhesive layer (see fig.2-3), and a heat radiating layer (24a, see fig.3, “second 24a layer”) between the first adhesive layer and the second adhesive layer (see fig.3); and 10a heat generating member (18; [0029]) overlapping the display panel (12, see fig.1), 
	Lin US2007/0054109 further discloses wherein a plurality of through holes (363, see fig.8A) is defined in the heat radiating layer (360), and at least some of the plurality of through holes overlap the display area (see fig.1 & 4A; [0002], [0005], [0030]).  
	Bae et al. and Lin do not disclose a heat generating member on the peripheral area, wherein the heat generating member is mounted on the display panel, and wherein the heat generating member and the heat radiating member are disposed on different surfaces with the display panel interposed therebetween.
	Yumiki et al. US2013/0120290 discloses a touch panel on a display device that generates heat ([0033]).
	Kim et al. US2006/0087233 discloses a plasma device with a structural assembly having improved heat transfer interfaces between each of a chassis base and a PDP and a thermally conductive member interposed therebetween. 
5.	None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed. 
6.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

7.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835